DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 28 February 2022.  These drawings are acceptable.
Specification
The amended specification was received on 28 February 2022.  This amended specification is acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:

CLAIM 18, line 12, after “attached to the” insert “grit-pattern guide”, after “said” delete --the--, and before “device” insert “grit-pattern guide”.
Allowable Subject Matter
Claims 1-7, 9-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim includes limitations not found in the prior arts of Johnson, Chavarria, Meyer, Young, Parker and La Franca.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a device attachable to a bitewing holder having a film portion and a lateral bite tab to maintain said device in a fixed position relative to a patient's tooth during the CBCT scan and during performance of an apicoectomy procedure, wherein said devices is attachable by a fist side of the device being securable by an impression material to an exterior side of the film portion of the bitewing holder so that the device extends at least a portion below the lateral bite tab and is configured for placement in a position adjacent a buccal side of a person's tooth between the tooth and an interior side of the person's cheek, said attachment enabling the device to be removable after taking the CBCT scan and returned to the position during the apicoectomy procedure after removal of tissue adjacent the tooth to permit access to the tooth through at least one of the plurality of cross bars in combination with the elements set forth in the claim. 
Regarding claim 13, the claim includes limitations not found in the prior arts of Johnson, Chavarria, Meyer, Young, Parker and La Franca. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method for locating a root apex including the step of providing a grid-pattern guide device adjacent to the identified tooth and capturing a cone beam computed tomography scan image of the grid-pattern guide device and the identified tooth, wherein the grid-pattern guide device includes a grid structure having a plurality of intermediate cross bars, the grid-pattern guide device being 
Regarding claim 18, the claim includes limitations not found in the prior arts of Johnson, Chavarria, Meyer, Young, Parker and La Franca. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method for removing a root apex for an identified tooth including the step of providing a grid-pattern guide device comprising at least one of a plurality of spaced horizontal bars and a plurality of spaced vertical bars arranged in a grid structure, the grid-pattern guide device being attached to a bitewing holder having a film portion and a lateral bite tab, said bitewing holder being attachable by a fist side of the grid-pattern guide device being secured by an impression material to an exterior side of the film portion of the bitewing holder so that the grid-pattern guide device extends at least a portion below the lateral bite tab and is configured for placement in a position adjacent a buccal side of said . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772